Citation Nr: 9915756	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals, 
resection of the colon, removal of a tumor and duodenal 
ulcer, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1943. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the benefit sought.  The 
Board notes that this matter was previously before the Board 
in March 1999 and was remanded for due process development, a 
travel Board hearing.  That development has been completed 
and the record has been returned to the Board for 
adjudication.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

The veteran asserts that the service connected postoperative 
residuals of the resection of the colon, removal of a tumor, 
and duodenal ulcer have increased in severity.  The 
disability is evaluated as 30 percent disabling. 

On a summary review of the claims file, the Board notes that 
the veteran asserted in his August 1996 statement in support 
of claim that he was currently receiving treatment at the 
West Los Angeles VA Medical Center and requested that the RO 
obtain the treatment records for the past 2 years.  The 
veteran also requested a VA examination.  A subsequent 
statement in support of claim reflects that "the only 
treatment I have had has been with [the] VA Medical Center - 
Wadsworth since 1945 to present" to support his claim.  

The record reflects that a VA examination was conducted in 
January 1997.  However, it appears that the treatment records 
from the Wadsworth VA Medical Center were not requested and 
associated with the claims file.  Therefore, those records 
were not considered in deciding his claim for an increased 
disability rating.  The Board notes that a VA examination has 
its merits, however, treatment records illuminate the 
disability picture over time.  As the Board is on notice of 
the existence of competent medical evidence that would be 
relevant to a full and fair adjudication of the veteran's 
claim, the Board concludes that further development of this 
claim is warranted before adjudication.  38 U.S.C.A. § 5103 
(West 1991 & Supp. 1999); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  Additionally, the claims file does not contain 
competent medical evidence of the veteran's current level of 
disability, therefore, to fulfill the VA's duty to assist, a 
thorough and contemporaneous medical examination is 
warranted.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain treatment records 
from the Wadsworth VA Medical Center 
that are pertinent to the evaluation 
of residuals, resection of the colon, 
removal of a tumor and duodenal ulcer 
since August 1995.  After securing 
these records, the RO should associate 
these records with the claims file.

2. The veteran should be afforded a VA 
digestive examination to determine the 
status of the veteran's digestive 
system, especially the stomach, 
intestines, colon, rectum and anus.  
All indicated tests, studies, and X-
rays should be undertaken.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3. After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the report does not include 
sufficient data or adequate responses 
for rating purposes, the report must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).  

4. Thereafter, the RO should adjudicate 
the increased rating claim in light of 
the additional evidence.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


